        Case 1:18-cv-00213-MW-GRJ Document 1 Filed 10/17/18 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

ADVANCED DRYWALL ASSOCIATES, LLC
d/b/a Advanced Drywall Systems,

        Plaintiff,

              vs.                                                 CASE NO: 18-213


SKANSKA USA BUILDING INC. and
ZURICH AMERICAN INSURANCE COMPANY,

      Defendants.
________________________________________/

                SKANSKA USA BUILDING INC.’S NOTICE OF REMOVAL

        Pursuant to Sections 1441(a) and 1332 of Title 28 of the United States Code, Defendant

Skanska USA Building Inc. (“Skanska”) removes the action pending in the Circuit Court of

Alachua County, Florida styled, Advanced Drywall Associates, LLC d/b/a Advanced Drywall

Systems v. Skanska USA Building Inc. and Zurich American Insurance Company, Case No.: 2018

CA 003194 (the “Action”), to the United States District Court for the Northern District of Florida,

Gainesville Division, on the following grounds:

        1.      Plaintiff Advanced Drywall Associates, LLC d/b/a Advanced Drywall Systems

(“Advanced Drywall”) filed the Action on September 25, 2018. A copy of the Complaint is

included in Exhibit A. Skanska was served with the Action shortly thereafter on September 28,

2018.

        2.      Skanska timely files this Notice of Removal within thirty days of Advanced

Drywall’s filing of its Complaint and within thirty days of Skanska’s receipt of the Complaint.

See 28 U.S.C. s. 1446(b).
           Case 1:18-cv-00213-MW-GRJ Document 1 Filed 10/17/18 Page 2 of 4




          3.       The Action may be removed to this Court pursuant to 28 U.S.C. s. 1441(a) which

    states, “any civil action brought in a State court of which the district courts of the United States

    have original jurisdiction, may be removed by the defendant or the defendants, to the district court

    of the United States for the district and division embracing the place where such action is

    pending.”

          4.       This Court has subject matter jurisdiction of the Action pursuant to 28 U.S.C. s.

    1332 based upon diversity of the parties in the Complaint. Specifically:

                a. The matter in controversy exceeds $75,000. See Exhibit A, paras. 10, 11.

                b. Plaintiff Advanced Drywall is a Florida limited liability company with its principal

                   place of business in Florida. See Exhibit A, para. 2. Furthermore, Florida’s

                   Division of Corporations identifies its member, Richard Karp, as residing in

                   Florida.1 A limited liability company, such as Advanced Drywall, is a citizen of

                   any state of which a member of the company is a citizen. Rolling Greens MHP.

                   L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

                   Thus, Advanced Drywall, by virtue of its member Ronald Karp, is a citizen of

                   Florida (and Skanska is unaware of any other members of Advanced Drywall).

                c. Plaintiff Skanska is corporation incorporated in Delaware and with its principal

                   place of business in New Jersey. In support of Skanska’s principal place of business

                   and the nerve center test employed by the United States Supreme Court in Hertz

                   Corp. v. Friend, 559 U.S. 77, 92-93 (2010), Skanska provides the Declaration of



1
 See
http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=In
itial&searchNameOrder=ADVANCEDDRYWALLASSOCIATES%20L100000160670&aggregateId=flal-
l10000016067-ceac028d-cf14-4a46-a9d1-
ff6d096d8a14&searchTerm=advanced%20drywall%20&listNameOrder=ADVANCEDDRYWALL%202164320.
         Case 1:18-cv-00213-MW-GRJ Document 1 Filed 10/17/18 Page 3 of 4




                  Carrie Key, Skanska’s Assistant Treasurer, attached as Exhibit B, in support of its

                  principal place of business (corporate headquarters) being in New Jersey and its

                  incorporation in Delaware.2 A corporation is deemed to be a dual citizen of both

                  its state of incorporation and the state where it has its principal place of business.

                  28 U.S.C. s. 1332(c)(1). Thus, Skanska is a citizen of both Delaware and New

                  Jersey.

              d. Zurich is an insurance company incorporated in New York and with its principal

                  place of business in Illinois.3 Thus, Zurich is a citizen of both New York and

                  Illinois.

         5.       As demonstrated above, this Court has original jurisdiction over this action

pursuant to 28 U.S. C. s. 1332(a).

         6.       This Court is the proper district court for removal because Alachua County Circuit

Court is located within the Northern District of Florida, Gainesville Division.

         7.       Zurich American Insurance Company (“Zurich”) is the surety that posted Skanska’s

lien transfer bond subject to Count III of Action. (The lien transfer bond transferred Advanced

Drywall’s claim of lien to the lien transfer bond pursuant to Florida Statute s. 713.24.) In this

regard, Skanska, the bond-principal, is defending Zurich’s interests in this Action relative to Count




2
 Plaintiff’s Complaint does not dispute that Skanska is a Delaware corporation. However, it identifies Skanska’s
principal place of business in Florida and not New Jersey. In actuality, and as set forth in Exhibit B, Skanska’s
undeniable principal place of business for the national company is in New Jersey, which is where its national corporate
headquarters is located.

3
  See
http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=In
itial&searchNameOrder=ZURICHAMERICANINSURANCE%20F990000001000&aggregateId=forp-
f99000000100-c661df78-9cee-4ef3-91b9-
d37c4afb1b9a&searchTerm=Zurich%20American%20insurance%20company&listNameOrder=ZURICHAMERIC
ANINSURANCE%20F990000001000.
        Case 1:18-cv-00213-MW-GRJ Document 1 Filed 10/17/18 Page 4 of 4




III in the Complaint which is an action against both Zurich and Skanska on the lien transfer bond.

Both Skanska and Zurich have the same undersigned counsel. Zurich, accordingly, consents to

Skanska’s Notice of Removal as required by 28 U.S.C. s. 1446(b)(2)(A).

       8.        A true and correct copy of the Complaint is included in Exhibit A together with a

copy of all process, pleadings and orders served upon Skanska in the Action. Skanska is

contemporaneously filing this Notice of Removal in the state court Action.

       9.        Skanska will file a response to the Complaint within the time frame proscribed by

said rules or in accord with any extensions granted.

       Dated this 17th day of October, 2018.

                                     CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018 the foregoing was e-filed using the CM/ECF

filing system.

                                               KIRWIN NORRIS, P.A.

                                               /s/ David M. Adelstein
                                               Bruce A. Norris
                                               Florida Bar No.: 0041149
                                               ban@kirwinnorris.com
                                               David M. Adelstein
                                               Florida Bar No.: 647314
                                               dma@kirwinnorris.com
                                               Kirwin Norris, P.A.
                                               15 W. Church Street, Suite 301
                                               Orlando, FL 32801
                                               P: (407) 740-6600
                                               F: (407) 740-6363




       4827-6922-6872, v. 1
